Citation Nr: 1534049	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  08-15 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension, claimed as secondary to service-connected disease or injury.

3. Entitlement to service connection for a heart disability, claimed as secondary to service-connected disease or injury.

4. Entitlement to service connection for an eye disability.

5. Entitlement to service connection for damaged teeth, claimed as secondary to service-connected disease or injury.

6. Entitlement to service connection for a shoulder disability, claimed as secondary to service-connected disease or injury.

7. Entitlement to service connection for a low back disability, claimed as secondary to service-connected disease or injury.

8.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to December 1972. He had additional service with a Reserve unit.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the RO.

During the pendency of this appeal, in a June 2008 statement, the Veteran, in pertinent part, indicated that his claims of service connection for hypertension, heart disability, damaged teeth, shoulder disability, and low back disability were secondary service connection claims based on PTSD and should not be characterized in any other way. He also argued that certain disability is attributable on a secondary basis to his eye problems. Accordingly, the Board will address these issues as secondary service connection claims.

The issues of entitlement to service connection for: hypertension, heart disability, damaged teeth, shoulder disability, and low back are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's current small angle convergence insufficiency type of intermittent exotropia is not attributable to injury sustained during service.


CONCLUSION OF LAW

An eye disability was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The duty to notify in this case was satisfied by letter sent to the Veteran in October 2005. The claim was last adjudicated in February 2013.

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with his claims. The Veteran has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

Further, the Board is aware that this appeal was, most recently, remanded by the Board in November 2011. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a Court or Board remand confers upon the appellant the right to compliance with that order). That remand requested that the Agency of Original Jurisdiction schedule the Veteran for examination to evaluate and offer opinion as to etiology of the eye disability, taking into account the Veteran's reported history of injury sustained in service. The Veteran failed to report for his scheduled eye examination and has not indicated that he is now willing to report for examination. To that end, the Board notes that the duty to assist is not a one-way street. The Veteran cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). 

Under 38 C.F.R. § 3.655 , when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied. 38 C.F.R. § 3.655(b) (2012).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary. 38 C.F.R. § 3.160 (2014).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant or the death of an immediate family member. 38 C.F.R. § 3.655(a) .

In light of the Veteran's failure to cooperate with the VA's efforts to assist him with the factual development of his claims, no further effort will be expended to assist him in this regard and his claims will be evaluated on the evidence of record. Accordingly, the Board finds that there has been substantial compliance with its previous remands and it may proceed to adjudication of this appeal. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

In summary, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. He was an active participant in the claims process submitting evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Laws and Regulations

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110. Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303.

Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Analysis

As an initial matter, the Board notes that the Veteran does not allege, and the evidence does not reflect, that the disability for which he claims entitlement to service connection is the result of participation in combat with the enemy. Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.

Service treatment records reflect that the Veteran sought treatment for complaints referable to disorder of the eyes. An April 1971 service treatment record reflects the Veteran's complaint of "eyes burning." His eyes were irrigated with normal saline. His eyes were examined under ultraviolet light because slit lamp was broken. Both eyes were patched and the Veteran was instructed to return to the clinic in the morning. On examination the next morning, there was no evidence of infection. He was provided dark glasses. The November 1972 separation examination report shows that the clinical evaluation of the eyes, ophthalmoscopic, pupils and ocular motility were normal.  

Subsequent to service, private and VA medical records verify that the Veteran has current eye disability. For example, a September 1995 private ophthalmology clinic record reflects that the Veteran had been receiving treatment for a small angle convergence insufficiency type of intermittent exotropia. Thus, the remaining inquiry is whether such disability is related to service. 

On this record, the Board finds that service connection for the current eye disability is not warranted. Though the Veteran has current disability, the weight of the evidence, lay and medical, does not demonstrate a link between the onset of the current eye disability to disease or injury sustained during a period of service. The Board reiterates that the Veteran failed to report for his scheduled eye examination. Information obtained in that examination would have been useful in adjudication of this claim. However, given the Veteran's failure to cooperate with the VA's efforts to assist him with the factual development of his claim in that regard, the Board is left to evaluate his claim on the evidence of record. Again, nothing in the evidence of record currently before the Board demonstrates a link between the onset of his current eye disability and disease or injury sustained in service. Simply put, there is no credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current eye disability and the Veteran's active service. 

The only other evidence of record supporting this claim is the various general lay assertions.  In this case, the Board finds that the Veteran was competent to state that he has eye disability as such is confirmed by the record.  However, he is a lay person and is not shown to be competent to establish that his eye disability was due to disease or injury sustained during service. In that regard, his allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

For the foregoing reasons, the Board finds that the claim of entitlement to service connection for an eye disability must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for an eye disability is denied.




REMAND

A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998). In the November 2011 remand, the Board instructed the AOJ to schedule the Veteran for VA examinations to evaluate his claimed eye, PTSD, hypertension and heart disabilities. While the Board is aware that the eye examination was scheduled (for which Veteran failed to report), no attempt was made by the AOJ to schedule the requested PTSD, hypertension and heart examinations. Accordingly, remand is necessary to cure this deficiency. The Veteran is reminded that the duty to assist is not a one-way street. He cannot passively wait for help in those circumstances where he may or should have information that is essential in obtaining putative evidence. See Wood v. Derwinski, 1 Vet.App. 190, 193 (1991). If the Veteran fails to cooperate with the VA's efforts to assist him with the factual development of his claims, no further effort will be expended to assist him in this regard and his claims will be evaluated on the evidence of record.

The Board finds that the issue of entitlement to TDIU is inextricably intertwined with the other issues on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Accordingly, action on that issue is deferred pending the completion of the development action set forth below.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should schedule the Veteran for a VA examination in connection with his claim for service connection for PTSD.  The claims folder must be reviewed by the examiner as part of the examination.  

Psychological testing must be conducted with a view toward determining whether the Veteran in fact meets the criteria for a diagnosis of PTSD.  A VA or VA-contracted psychiatrist or psychologist must review the Veteran' claims file and test results, examine the Veteran, and provide an opinion as to whether the Veteran has symptomatology that meets the diagnostic criteria for PTSD.  

The examiner must comment on the Veteran's alleged service-related stressors and identify the specific stressor(s) underlying any PTSD diagnosis and comment upon the link between the current symptomatology and the Veteran's stressor(s).  The examiner must also specifically address whether the Veteran's identified stressors are related to his fear of hostile military or terrorist activity; whether the identified stressors are adequate to support a diagnosis of PTSD; and whether his symptoms are related to any identified stressor.  A complete rationale must be provided for all opinions expressed.

The examiner should also comment on whether the Veteran's PTSD, if diagnosed, manifests itself in such a way so as to render the Veteran incapable of appreciating the dangers of a given situation, thus causing him to engage in risky activity resulting in a low back or shoulder disability.  The examiner should comment on the Veteran's assertion that his PTSD causes him to clench and grind his teeth, resulting in damage to his teeth.

2. The AOJ should be scheduled for a VA examination in connection with his claims of service connection for hypertension and heart disease.  The examiner should be asked to opine as to whether it is at least as likely as not that any PTSD caused or made chronically worse the Veteran's diagnosed hypertension and whether it is at least as likely as not that the Veteran's PTSD or hypertension caused or made chronically worse any diagnosed heart disability.  All opinions should be explained in detail with reference to medical authority and the available record as necessary to support the opinions.

3. The Veteran must be given adequate notice of the date and place of the requested examinations. A copy of all notification letters (and the address where the notice was sent), sent to the Veteran from the VA medical facility scheduling his examination must be associated with the claims folder. The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claims. 38 C.F.R. § 3.655 (2014).

4. After undertaking any other development deemed appropriate, the AOJ should re-adjudicate the issues remaining on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case (SSOC) and afforded an opportunity to respond before the record is returned to the Board for further review.   

Thereafter, as indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


